Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Election/Restriction

Claim 6 is withdrawn from further consideration pursuant to 37 CRF 1,142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant's election without traverse claims 1 through 5 (applicant arguments 2/14/2022), claims 1-6 are pending.      
Specification Objections

     The specification is objected to because:  the specification discusses Figure 2 referencing to designators “Step S100” through “Step S600” (paragraphs [0019] – [0025]), discusses Figure 3 referencing to designators “Step T100” through “Step T800” (paragraphs [0026] – [0034]), discusses Figure 4 referencing to designators “ST01” through “ST04” (paragraphs [0035] – [0039]), discusses Figure 5 referencing to designators “T301” through “T306” (paragraphs [0041] – [0046]), however, Figures 2-5 does not have any reference designators S100 – S600, T100 – T800, ST01 – ST04, and T301 – T306.  
Drawing Objections

     The drawing is objected to because: Figures 2 – 6 are missing reference designators as discussed above “Specification Objections” none of the blocks in Figures 2 - 6 includes any reference designator, and information is missing from each of the block diagrams.   
Examiner Note

     Claims 1-5 cannot be exam because: independent claim 1 (similarly dependent claims 2-5) does not specifically states what is applicant invention, there is no specific limitations pointing to specific invention, it is not written in claim format, there are several paragraphs that includes several sentences that are separated by several period, and the contents of claim 1 discussing a general idea of a design, applicant does not have any specific limitation pointing to any invention, to write claims with clarity of claim contents, claim language, and claims format that specifically focuses on applicant’s invention, see 37 CFR 1.75  and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p
     The following references reads on current claims contents design ideas, e.g., US Publications numbers: 20220015102, and US Publication numbers 20150331099.  
Claim Rejections - 35 USC § 112

35 USC 112(b) or pre-AIA  35 USC 112, Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 of pre-AIA , Second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

     Claims 1-5 are rejected under 35U.S.C. 112(b) AIA  or 35 U.S.C. 112 (pre-AIA ), Second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.        Independent claim 1, recites the limitation “A method for approximately synchronous broadcast of aircrafts, the method comprising: There is a list of broadcast queues and the minimum check interval ΔT in an aircraft. Each broadcast queue stores the predicted values of a state at various moments in the short future. Each state has a corresponding check step size ΔT and a prediction accuracy threshold H which is required by current tasks. The check step size can be different for different states and can be any positive integer times the minimum check interval ΔT. The contents of each queue contain the current value and the predicted values of one state in the short future. Automatic adjustment to broadcast parameters: the minimum check interval ΔT, the check step size ΔTC of each state and the prediction accuracy threshold Hi. The step is implemented automatically by an aircraft based on the adjacent space environment and its task requirements. The dynamic environment of adjacent space contains the current states and the short future states of all adjacent aircrafts. All the state information of space environment can be obtained by receiving the adjacent aircrafts' broadcast. The aircraft's tasks can be assigned by a user or be set by a system, and the task state is changing dynamically over time. An approximately synchronous broadcast implemented by an aircraft based on its state change and its current task requirements. Before broadcast, the future states are predicted firstly and the predicted results are stored in the list of broadcast queues. The broadcast contents contain the list of broadcast queues, the minimum check interval ΔT and the check step size ΔT of each state. An aircraft broadcasts once it makes a new prediction. The triggering condition of prediction and broadcast is that the prediction time has ended or that the prediction accuracy of any state Si is bigger than the threshold H of prediction accuracy. An aircraft checks prediction errors of states by time slice polling”, there is no clarity of what is applicant invention and/or specific limitations are pointing to any invention, the applicant’s invention is not defined within the claims language, except the presentation of a design idea without specific claimed limitations (similarly dependent claims 2-5), therefore, claims are indefinite.  
Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.  
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
March 22, 2022